                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA


KEITH BABIN, ET AL.                                   CIVIL ACTION

VERSUS                                                NO. 18-7378-WBV-DMD

PLAQUEMINES PARISH                                    SECTION: D (3)




                               ORDER AND REASONS
         Before the Court is the Plaintiffs’ Motion for Partial Summary Judgment as to

Affirmative Defenses.1 The Motion is opposed 2 and Plaintiffs have filed a Reply.3

After careful consideration of the parties’ memoranda and the applicable law, the

Motion is GRANTED.

         I.      FACTUAL AND PROCEDURAL BACKGROUND

         This case involves claims for unpaid overtime compensation. Plaintiffs, Keith

Babin, Kevin Burge, Joshua Dismukes and Barbara Tate, are paramedics or

emergency medical technicians for the Parish of Plaquemines (hereinafter,

“Defendant”), who allege that the Defendant failed to pay them mandatory overtime

compensation as required under the Fair Labor Standards Act (“FLSA”). 4 Plaintiffs

allege that they are only paid for 132 hours of work a week, even though they work

seven-day shifts, during which they are on-call 24 hours a day for a total of 168 hours.5



1 R. Doc. 39.
2 R. Doc. 47.
3 R. Doc. 61.
4 R. Doc. 1.
5 Id. at p. 1.
They also claim that they are never paid any time-and-a-half overtime premium, as

required by federal law. As a result, Plaintiffs filed the instant action on August 3,

2018, seeking recovery of their unpaid wages and overtime, statutory penalties,

injunctive relief, attorney’s fees and costs.6

       On July 3, 2019, Plaintiffs filed the instant Motion For Partial Summary

Judgment As To Affirmative Defenses, seeking to dismiss with prejudice the

affirmative defenses of set-off, offset and/or credit and the de minimis doctrine,

asserted by Defendant in its Answer.7 Plaintiffs assert that the affirmative defenses

of set-off, offset and/or credit should be stricken because the Fifth Circuit has clearly

held that such defenses are inappropriate in an FLSA case.8 Plaintiffs point out that

district courts within this Circuit regularly dismiss an employer’s claims and

defenses asserting set-off or credit.9 Plaintiffs acknowledge that the Fifth Circuit

created a narrow exception to this rule in Singer v. City of Waco, finding that an

employer may be entitled to a set-off where it prepays overtime obligations that it

expects to occur in a later pay period.10 Plaintiffs, however, assert that in two recent

decisions, the Fifth Circuit emphasized the limited nature of the Singer exception,




6 Id. at pp. 1 & 6.
7 R. Doc. 39.
8 R. Doc. 39-3 at pp. 3-4 (citing Brennan v. Heard, 491 F.2d 1, 4 (5th Cir. 1974); Martin v.

PepsiAmericas, Inc., 628 F.3d 738, 740 (5th Cir. 2010); Gagnon v. United Technisource, Inc., 607 F.3d
1036, 1042 (5th Cir. 2010)).
9 R. Doc. 39-3 at p. 4 (citing Henderson v. Dat Dog Enterprises, LLC, Civ. A. No. 17-17654, 2019 WL

158050 (E.D. La. Jan. 10, 2019); Vizcaino v. Techcrete Contracting, Inc., Civ. A. No. A-13-CA-229-SS,
2014 WL 819449 (W.D. Tex. Mar. 3, 2014); Jones v. JGC Dallas LLC, Civ. A. No. 3:11-CV-2743-O,
2012 WL 4119570 (N.D. Tex. Aug. 17, 2012); Mumphrey v. Credit Sols. Of Am., Inc., Civ. A. No. 3:09-
CV-1208-M, 2010 WL 2216526 (N.D. Tex. June 1, 2010); Phillips v. Trans Health Management, Inc.,
Civ. A. No. H-04-0458, 2004 WL 5842401 (S.D. Tex. Jul. 15, 2004)).
10 R. Doc. 39-3 at p. 4 (citing Singer v. City of Waco, 324 F.3d 813 (5th Cir. 2003)).
wherein the set-offs represented overtime obligations already fulfilled.11 Plaintiffs

argue that Singer is inapplicable here because there is no evidence of any alleged

overpayments by Defendant that could apply to “overtime obligations already

fulfilled,” nor is there any evidence that Defendant purposefully provided an advance

or pre-payment of overtime wages to be earned in later pay periods. 12 As such,

Plaintiffs argue that the affirmative defenses are barred under binding Fifth Circuit

precedent.     Alternatively, Plaintiffs argue that their Motion should be granted

because Defendant has no evidence of any overpayments that could be used to set-off

the unpaid wages and overtime alleged or evidence of any sums owed.13

        Plaintiffs further argue that the Court should dismiss Defendant’s affirmative

defense based on the de minimis doctrine, which prevents employees from recovering

under the FLSA for short periods of time that are “insubstantial and insignificant.”14

According to Plaintiffs, the Supreme Court has held that the de minimis doctrine

applies to cases involving “only a few seconds or minutes of work beyond the

scheduled working hours,” which are beyond the purview of the FLSA.15 Plaintiffs

argue that the doctrine is inapplicable here, where Plaintiffs worked 168 hours per

workweek, but were only paid for 132 hours per workweek, with no overtime

premium. Plaintiffs allege that they are owed an overtime premium for 96 hours


11 R. Doc. 39-3 at pp. 4-5 (citing Gagnon, 607 F.3d 1036; Martin, 628 F.3d 738).
12 R. Doc. 39-3 at p. 5.
13 Id.
14 Id. at p. 6 (quoting Von Friewalde v. Boeing Aero. Operations, Inc., 339 Fed.Appx. 448, 458 (5th Cir.

2009) (internal quotation marks omitted)).
15 R. Doc. 39-3 at p. 6 (quoting Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 66 S.Ct. 1187, 90

L.Ed. 1515 (1946), superseded by statute, Portal–to–Portal Act, 61 Stat. 84 (codified as amended at 29
U.S.C. §§ 251-262) as stated in Integrity Staffing Solutions, Inc. v. Busk, 574 U.S. 27, 135 S.Ct. 513,
190 L.Ed.2d 410 (2014)).
during each workweek, and that they are entitled to an additional 36 hours of

overtime wages per workweek for the six hours per day of supposed “down time,”

during which they remain on-call.16 Thus, Plaintiffs assert this is not a de minimis

claim and the Defendant’s affirmative defense under the de minimis doctrine must

be dismissed with prejudice.

        Defendant opposes the Motion, asserting that Plaintiffs are paid for 18 hours

per day per workweek, even though they often perform no actual work, but are

waiting to be engaged. 17 Thus, Defendants argue that if any Plaintiff actually

incurred overtime in a workweek, Defendant is entitled to an offset under the Singer

exception for the hours paid for time in which the Plaintiff performed no actual

work. 18 Defendant asserts that there is a factual dispute as to the actual hours

worked by each Plaintiff and the extent to which each Plaintiff was paid for time in

which he/she performed no compensatory work. Defendant argues that the Singer

exception applies in this case because any such overpayment by Defendant would

constitute a pre-payment of overtime pay under Gagnon v. United Technisource, Inc.

and Martin v. PepsiAmericas Inc.19 With respect to its de minimis defense, Defendant

argues that because Plaintiffs were paid for time in which no work was performed, it

is very likely that if any actual work exceeded 40 hours in a workweek, it was de

minimis.20 As such, Defendant asserts Plaintiffs’ Motion should be denied because



16 R. Doc. 39-3 at p. 6.
17 R. Doc. 47 at p. 2.
18 Id. (citing Singer v. City of Waco, 324 F.3d 813, 826-28 (5th Cir. 2003)).
19 R. Doc. 47 at p. 2 (citing Gagnon v. United Technisource, Inc., 607 F.3d 1036 (5th Cir. 2010); Martin

v. PepsicAmericas, Inc., 628 F.3d 738, 740 (5th Cir. 2010)).
20 R. Doc. 47 at pp. 2-3.
there are factual issues as to whether any overtime work performed would be de

minimis or not.

         In response, Plaintiffs assert that Defendant’s Opposition brief is perfunctory

at best, and fails to offer any real opposition to the law or facts set forth in Plaintiffs’

Motion. 21 Although Defendant claims it is entitled to set-off because it prepaid

overtime obligations like in Singer and Plaintiffs did not perform actual work 18

hours a day, Plaintiffs maintain that they were underpaid because they were not paid

for six hours of on-call time each night. Plaintiffs claim that the Singer exception

arose because the plaintiffs in that case were underpaid and then overpaid in

alternating weeks due to the unique pay schedule involved. Plaintiffs argue that is

not the case here, as Plaintiffs were either underpaid every week or they were not.22

Plaintiffs assert that Defendant’s Opposition brief misses the point of this affirmative

defense, as set-off only applies if the Court finds that Plaintiffs have been underpaid

in their overtime and wages.        If that is the case, Plaintiffs argue Defendant’s

overpayment argument fails as a matter of law. In contrast, if Defendant prevails on

the prima facie case, there are no damages to set-off or offset against. Plaintiffs also

reiterate their arguments regarding Defendant’s affirmative defense under the de

minimis doctrine, asserting that they were unpaid or underpaid for thousands of on-

call hours and not for a few seconds or minutes beyond the scheduled working hours.23




21 R. Doc. 61.
22 Id. at p. 2.
23 Id.
        II.     LEGAL STANDARD

        A. Summary Judgment Standard

        Courts in this Circuit have held that partial summary judgment can be used

to dispose of affirmative defenses.24 Summary judgment is appropriate where there

is no genuine disputed issue as to any material fact, and the moving party is entitled

to judgment as a matter of law.25 A party moving for summary judgment must inform

the Court of the basis for the motion and identify those portions of the pleadings,

depositions, answers to interrogatories and admissions on file, together with

affidavits, if any, that show that there is no such genuine issue of material fact.26 If

the moving party carries its burden of proof under Rule 56, the opposing party must

direct the Court’s attention to specific evidence in the record which demonstrates that

the non-moving party can satisfy a reasonable jury that it is entitled to a verdict in

its favor.27 This burden is not satisfied by some metaphysical doubt as to alleged

material facts, by unsworn and unsubstantiated assertions, by conclusory

allegations, or by a mere scintilla of evidence. 28 Rather, Rule 56 mandates that

summary judgment be entered against a party who fails to make a showing sufficient




24 See E.E.O.C. v. I-Sector Corp., Civ. A. No. 3:01-CV-2240-R, 2003 WL 29939, at *2 (N.D. Tex. Jan. 2,
2003); Koch Industries v. United Gas Pipe Line Co., 700 F. Supp. 865, 867 (M.D. La. 1988); See also
Infante v. Samara Portfolio Management, LLC, Civ. A. No. 1:14-CV-00324-MAC, 2017 WL 1102757,
at *6 (E.D. Tex. Jan. 20, 2017); Borcik v. Crosby Tugs, LLC, Civ. A. No. 13-06212, 2015 WL 1525141,
at *2, 4 (E.D. La. Apr. 2, 2015); Resolution Trust Corp. v. International Ins. Co., Inc., Civ. A. No. 89-
4020, 1992 WL 396860, at *1, 2 (E.D. La. Dec. 21, 1992).
25 Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265

(1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247, 106 S.Ct. 2505, 2509-10, 91 L.Ed.2d 202
(1986).
26 Celotex Corp., 477 U.S. at 322, 106 S.Ct. at 2552.
27 Anderson, 477 U.S. at 248, 106 S.Ct. at 2510.
28 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
to establish the existence of an element essential to that party’s case and on which

that party will bear the burden of proof at trial.29 In resolving a motion for summary

judgment, the Court must review the facts and inferences in the light most favorable

to the non-moving party, and the Court may not evaluate the credibility of witnesses,

weigh the evidence, or resolve factual disputes.30

       III.     ANALYSIS

       A. Plaintiffs are entitled to summary judgment on Defendant’s
          affirmative defenses of offset, set-off and/or credit.

       “Generally speaking, courts have been hesitant to permit an employer to file

counterclaims in FLSA suits for money the employer claims the employee owes it, or

for damages the employee’s tortious conduct allegedly caused.”                        31    Although

Defendant raised the set-off issue as an affirmative defense in this case, the Fifth

Circuit has applied the same analysis to both counterclaims and affirmative defenses

in the context of FLSA claims.32 In Brennan v. Heard, the Fifth Circuit held that

both set-offs and counterclaims are inappropriate in cases brought to enforce the

minimum wage and overtime provisions of the FLSA, emphasizing that, “The federal

courts were not designated by the FLSA to be either collection agents or arbitrators



29 Celotex Corp., 477 U.S. at 323, 106 S.Ct. at 2552.
30 International Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).
31 Martin v. PepsiAmericas, Inc., 628 F.3d 738, 740-41 (5th Cir. 2010) (citing Brennan v. Heard, 491

F.2d 1, 4 (5th Cir. 1974), rev’d on other grounds by McLaughlin v. Richland Shoe Co., 486 U.S. 128,
108 S.Ct. 1677, 100 L.Ed.2d 115 (1988); Donovan v. Pointon, 717 F.2d 1320, 1323 (10th Cir. 1983));
See Henderson v. Dat Dog Enterprises, LLC, Civ. A. No. 17-17654, 2019 WL 158050, at *3 (E.D. La.
Jan. 10, 2019) (same) (citing cases); Vizcaino v. Techcrete Contracting, Inc., Civ. A. No. A-13-CA-229-
SS, 2014 WL 819449, at *2 (W.D. Tex. Mar. 3, 2014) (same).
32 Martin, 628 F.3d at 740, n.1 (“Pepsi raised the set-off issue as an affirmative defense rather than a

counterclaim.”); See Vizcaino, Civ. A. No. A-13-CA-229-SS, 2014 WL 819449, at *2, n.1 (“Defendants
raise the set-off issue as an affirmative defense rather than a counterclaim, but courts have treated
the two as the same. See Martin v. PepsiAmericas, Inc., 628 F.3d 738, 740 n.1 (5th Cir. 2010)).
for an employee’s creditors.”33 Noting that, “The federal courts were not designated

by the FLSA to be either collection agents or arbitrators for an employee’s creditors,”

and that the only function of the federal judiciary under the FLSA “is to assure to the

employees of a covered company a minimum level of wages,” the Fifth Circuit

observed that, “The only economic feud contemplated by the FLSA involves the

employer’s obedience to minimum wage and overtime standards. To clutter these

proceedings with the minutiae of other employer-employee relationships would be

antithetical to the purpose of the Act.”34 The Fifth Circuit further found that, “Set-

offs against back pay awards deprive the employee of the ‘cash in hand’ contemplated

by the Act, and are therefore inappropriate in any proceeding brought to enforce the

FLSA minimum wage and overtime provisions, whether the suit is initiated by

individual employees or by the Secretary of Labor.”35

       Despite this clear directive, Defendant argues that its affirmative defenses

against Plaintiffs are properly before the Court in this FLSA suit because they fall

within the exception carved out by the Fifth Circuit in Singer v. City of Waco.36 The

Court disagrees. The Fifth Circuit in Singer allowed an employer sued under the

FLSA to set-off certain wage overpayments against the employees’ overall damages

award.37 The plaintiffs in Singer worked 120 hours in two 14-day periods and worked

96 hours in the third 14-day period until the cycle repeated itself, and plaintiffs were



33 Henderson, Civ. A. No. 17-17654, 2019 WL 158050, at *4 (quoting Heard, 491 F.2d at 4 and citing
Martin, 628 F.3d at 741) (internal quotation marks omitted).
34 Heard, 491 F.2d at 4; See Martin, 628 F.3d at 741 (same).
35 Heard, 491 F.2d at 4.
36 324 F.3d 813 (5th Cir. 2003).
37 Id. at 827-28.
paid the same two-week salary every pay period. 38 The district court found that

defendant’s method for determining overtime pay in Singer resulted in small

deficiencies ($6.60) in the work periods in which the plaintiffs worked 120 hours, but

resulted in considerable overpayments ($126.20) in the work periods in which the

plaintiffs worked 96 hours.           39    Consequently, the district court offset the

overpayments made by the defendant in the 96-hour work periods against the

shortfalls in the 120-hour work periods.40 The Fifth Circuit found no error in the

district court offsetting the overpayments made to the plaintiffs in some work periods

against the shortfalls in other work periods.41 The Fifth Circuit explained, “It seems

more appropriate to view those overpayments as pre-payments: the City pre-paid the

fire fighters to compensate them for the shortfalls they would receive in subsequent

120-hour work periods.” 42 The Fifth Circuit reconciled its holdings in Heard and

Singer by observing that, “the offsets permitted by the district court [in Heard] caused

the final awards of many of the defendants’ workers to drop below the statutory

minimum.”43 In Singer, however, “no party contend[ed] that the offset might cause

the fire fighters’ wages to fall below the statutory minimum wage.”44

       More recently, however, the Fifth Circuit clarified that “Heard’s longstanding

prohibition of set-offs in FLSA cases is the rule in this circuit and Singer an




38 Id. at 817.
39 Id. at 826.
40 Id.
41 Id. at 828.
42 Id. (emphasis in original).
43 Martin, 628 F.3d at 741 (quoting Singer, 324 F.3d at 828, n.9) (internal quotation marks omitted).
44 Martin, 628 F.3d at 741 (quoting Singer, 324 F.3d at 828, n.9) (internal quotation marks omitted).
exception.”45 In Gagnon v. United Technisource, Inc., the Fifth Circuit distinguished

the set-off allowed in Singer as one that “occurred because the city had already paid

a large portion of the back overtime pay due to the workers,” and “simply

acknowledged that the City already paid the bulk of its overtime obligations.”46 In

contrast, the plaintiff in Gagnon was not paid “any additional sums that could be

characterized as advanced or inappropriate amounts subject to an offset against the

overtime owed to him,” and as such, the Fifth Circuit found a set-off was

inappropriate.47 Thus, the Gagnon court clarified that it was the unique nature of

the set-offs at issue in Singer, which represented overtime obligations already

fulfilled, that allowed for a narrow exception to the rule set forth in Heard. 48 In

Martin v. PepsiAmericas, Inc., issued the same year as Gagnon, the Fifth Circuit

further held that, “We continue to look with disfavor on set-offs unless the money

being set-off can be considered wages that the employer pre-paid to the plaintiff-

employee.”49

       Here, Defendant argues that to the extent any of the Plaintiffs worked

overtime in a workweek, Defendant is entitled to a set-off under Singer for hours paid

for time in which Plaintiffs did not perform any actual work.50 Defendant contends

that any such overpayment constitutes a pre-payment of overtime pay.51 However,


45 Martin, 628 F.3d at 742 (citing Gagnon v. United Technisource, Inc., 607 F.3d 1036 (5th Cir. 2010)).
46 Gagnon, 607 F.3d at 1043 (quoting Singer, 324 F.3d at 828) (internal quotation marks omitted)
(emphasis in original).
47 Gagnon, 607 F.3d at 1043.
48 Martin, 628 F.3d at 742; Henderson v. Dat Dog Enterprises, LLC, Civ. A. No. 17-17654, 2019 WL

158050, at *4 (E.D. La. Jan. 10, 2019).
49 Martin, 628 F.3d at 742.
50 R. Doc. 47 at p. 2.
51 Id.
there is no indication that Defendant overpaid Plaintiffs as part of an effort to pre-

pay their overtime wages, which is required to trigger the Singer exception. 52

Instead, and as evidenced by the arguments in its Opposition brief, Defendant is

asserting an affirmative defense based on an alleged overpayment of unearned

wages.53 The Court, therefore, finds that any purported “overpayments” made by

Defendant to Plaintiff are factually distinguishable from the overpayments made in

Singer. This case is also distinguishable from Singer because Plaintiffs assert that

they worked seven-day shifts during which they remained on-call 24 hours a day,

seven days a week, for a total of 168 hours, and that they were consistently paid for

132 hours per week at a regular rate.54 Defendant does not contest that Plaintiffs

were consistently paid for 132 hours per week at a regular rate. Thus, unlike in

Singer, this case does not involve a unique pay schedule. As Plaintiffs argued in their

Reply brief, Plaintiffs were either underpaid every week or they were not. 55

Defendant has not offered any evidence to show that it is entitled to a set-off or that

the facts of this case fit within the parameters of Singer. Thus, the Court finds that

the Singer exception is not applicable in this case.

       Accordingly, the Court finds that Defendant’s affirmative defenses of offset,

set-off and/or credit are barred under binding Fifth Circuit precedent. Plaintiffs are,

therefore, entitled to summary judgment on this issue.




52 Henderson, Civ. A. No. 17-17654, 2019 WL 158050, at *4.
53 R. Doc. 47 at p. 2.
54 R. Doc. 39-3 at p. 1.
55 R. Doc. 61 at p. 2
        B. Plaintiffs are entitled to summary judgment on Defendant’s
           affirmative defense under the de minimis doctrine.

        The Court likewise finds that Plaintiffs are entitled to summary judgment with

respect to the Defendant’s affirmative defense under the de minimis doctrine. Under

the FLSA, employees are not entitled to overtime compensation for theoretically

compensable work when the time sought is negligible. 56                        “As a general rule,

employees cannot recover for otherwise compensable time if it is de minimis.”57 “The

de minimis doctrine permits an employer, in recording work time, to disregard

insubstantial or insignificant periods of time beyond the scheduled working hours,

which cannot as a practical administrative matter be precisely recorded for payroll

purposes.”58 This Court has previously recognized that, “Dismissal of a de minimis

claim in a FLSA case may be appropriate ‘[w]hen the matter in issue concerns only a

few seconds or minutes of work beyond the scheduled working hours.’”59

        Here, Plaintiffs assert that Defendant’s affirmative defense under the de

minimis doctrine must be dismissed because Plaintiffs are not seeking to recover

wages for “insubstantial or insignificant” periods of time. Instead, Plaintiffs allege

that they are owed overtime pay for 92 hours worked during each workweek, and that

they are owed an additional 36 hours of overtime wages per workweek for their


56 Hesseltine v. Goodyear Tire & Rubber Co., 391 F. Supp. 2d 509 (E.D. Tex. 2005) (citing 328 U.S. 680,
684, 66 S.Ct. 1187, 90 L.Ed. 1515 (1946); Brock v. City of Cincinnati, 236 F.3d 793, 804 (6th Cir. 2001);
Pressley v. Sanderson Farms, Inc., Civ. A. No. H-00-420, 2001 WL 850017, at *3 (S.D. Tex. Apr. 23,
2001)).
57 Lindow v. United States, 738 F.2d 1057, 1062 (9th Cir. 1984) (citing Anderson v. Mt. Clemens Pottery

Co., 328 U.S. 680, 692, 66 S.Ct. 1187, 1195, 90 L.Ed. 1515 (1946)).
58 Hesseltine, 391 F. Supp. 2d at 518 (quoting Mireles v. Frio Foods, Inc., 899 F.2d 1407, 1414 (5th Cir.

1990)) (internal quotation marks omitted).
59 Ebbs v. Orleans Parish School Bd., Civ. A. No. 04-1198, 2012 WL 5384924, at *4 (E.D. La. Oct. 31,

2012) (quoting Anderson, 328 U.S. at 692, 66 S.Ct. 1187).
supposed “down time,” during which they remain on-call.60 In response, Defendant

asserts that because Plaintiffs were paid for time in which no work was performed,

“it is very likely” that if any actual work put Plaintiffs over 40 hours in a work week,

it was de minimis.61 The only evidence offered in support of Defendant’s position is

a reference to a footnote in its Memorandum in Support of Its Motion For Summary

Judgment, 62 in which Defendant acknowledges that one of the Plaintiff’s “could

possibly be considered to have worked 43.5 hours performing duties on the emergency

calls he received.”63

        The Court finds that Defendant’s position lacks merit. It is evident, from the

face of the Complaint and the instant Motion, that Plaintiffs are seeking unpaid

overtime based on their allegations that they work seven-day shifts, during which

they are on-call 24 hours a day, seven days a week, for a total of 168 hours, but that

they are only paid for 132 hours of work a week.64 As explained in the instant Motion,

with respect to the 132 hours for which Plaintiffs are paid each week, Plaintiffs are

seeking overtime wages for all hours worked above 40, or for 92 hours each week. 65

Plaintiffs, however, are also seeking overtime wages for an additional 36 hours

worked each week during their supposed “down time,” during which Plaintiffs remain

on-call.66 Thus, the Court finds that Plaintiffs are not seeking unpaid wages and

overtime wages for short periods of time that are “insubstantial and insignificant,” or


60 R. Doc. 39-3 at p. 6.
61 R. Doc. 47 at pp. 2-3.
62 R. Doc. 40-2.
63 R. Doc. 47 at p. 3 (citing R. Doc. 40-2 at p.2, n.2).
64 R. Doc. 39-3 at p. 6; R. Doc. 1 at ¶ 1.
65 R. Doc. 39-3 at p. 6.
66 Id.
for “only a few seconds or minutes of work beyond the scheduled working hours.”67

Instead, Plaintiffs are seeking unpaid overtime wages for 128 hours per week.

Accordingly, the Court finds that Plaintiffs are entitled to summary judgment on

Defendant’s affirmative defense under the de minimis doctrine.

       Based on the foregoing, the Court finds that Plaintiffs are entitled to partial

summary judgment with respect to Defendant’s affirmative defenses of set-off, offset

and/or credit and the de minimis doctrine, which are dismissed with prejudice.

       IV.     CONCLUSION

       For the foregoing reasons, IT IS ORDERED that Plaintiffs’ Motion for Partial

Summary Judgment As To Affirmative Defenses68 is GRANTED and The Parish of

Plaquemines’ affirmative defenses of off-set, set-off and/or credit and the de minimis

doctrine are DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, October 10, 2019.




                                              ______________________________
                                              WENDY B. VITTER
                                              United States District Judge




67 Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 692-93, 66 S.Ct. 1187, 1195, 90 L.Ed. 1515
(1946).
68 R. Doc. 39.
